DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 12/28/2021, responding to the office action mailed on 09/28/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 09/28/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-8, 10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the closest prior arts Murayama (US 2019/0250367) in combination with (Dodoc US 2019/0310449) fails to teach the imaging lens according to claim 1, wherein assuming that an average of Abbe numbers of all the positive lenses in the first lens group based on a d line is v1p, an average of Abbe numbers of all the negative lenses in the first lens group based on the d line is v1n, an average of partial dispersion ratios of all the positive lenses in the 
 5<v1p-v1n<35 (7), and 
0<θ1n-θ1p<0.05 (8). 
Regarding claims 2-8, 10, and 12-20, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Regarding claim 21, the closest prior arts Murayama (US 2019/0250367) in combination with (Dodoc US 2019/0310449) fails to teach wherein assuming that a combined lateral magnification of the second lens group and the third lens group in a state in which an object at infinity is in focus is β23, Conditional Expression (5-1) is satisfied, which is represented by 0.3<β23<0.6 (5-1). 
Regarding claim 22, the closest prior art Murayama (US 2019/0250367) teaches an imaging lens (at least in Fig. 1: imaging lens is shown) comprising, successively in order from a position closest to an object side to an image side (Fig. 1: from G1 to CG): 
a first lens group (G1) that remains stationary with respect to an image plane during focusing (para [0098]) and that has a positive refractive power (para [0061]); 
a second lens group (G2a) that moves during focusing (para [0161]); 
a stop (Fig. 1: S); and 
a third lens group (G2b) that moves during focusing (para [0161]) and that has a positive refractive power (para [0095]), wherein all lenses in the second lens group move integrally during focusing (para [0065], [0099] and [0161]), 
wherein the third lens group consists of all lenses that move integrally with the second lens group during focusing (para [0099]), 

wherein the first lens group includes at least four positive lenses and at least three negative lenses (as shown in the figure below, G1 has 4 positive lenses and 3 negative lenses), and 
[AltContent: textbox (3 Negative lenses)][AltContent: textbox (4 Positive lenses)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    343
    595
    media_image1.png
    Greyscale


	wherein, assuming that a focal length of the third lens group is f3 and a focal length of the second lens group is f2, and the conditional expression is represented by f3/f2 is as follows,
As shown below calculated value of f2 and f3 are as follows: 
[AltContent: textbox (f2)][AltContent: arrow]
    PNG
    media_image2.png
    144
    724
    media_image2.png
    Greyscale

[AltContent: textbox (f3)][AltContent: arrow]
    PNG
    media_image3.png
    155
    741
    media_image3.png
    Greyscale

f3 = 83.62 and f2 = 142.51; thus f3/f2 = 83.62/142.51 = 0.59.
Murayama does not specifically teaches wherein, assuming that a maximum value of a height of a paraxial ray from an optical axis in the first lens group is H1 max, in a case in which paraxial ray tracing is performed by causing the paraxial ray, whose height from the optical axis on a lens surface closest to the object is H1f and which is parallel to the optical axis, to be incident from the object side, Conditional Expression (1) is satisfied, which is represented by
 1.1<H1 max/H1f<2 (1), and 
wherein, assuming that a focal length of the third lens group is f3 and a focal length of the second lens group is f2, and the conditional expression (14) is satisfied, which is represented by -0.3 < f3/f2 < 0.4 (14).
Although, Murayama fails to specify the conditional expression (1) of claim 22, Examiner notes that the imaging lens of Murayama have the configuration set forth in claim 1, and similar conditional expression stated in claim 1 is apparently holds in the imaging lens of Murayama. However, differences in the conditional expression will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In any event, Dodoc (US 2019/0310449) teaches an imaging lens, wherein optimizing the claimed ratios within the imaging lens is known for influencing the spherical aberration, coma aberration and distortion of an imaging lens (see para [0017-0024]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify or optimize the claimed ratio as taught by Dodoc in order to enhance desirable optical system performance, characteristic (i.e., different aberration and distortion) and the like as appropriate. 
The combination of Murayama and Dodoc fails to specifically teach that wherein, assuming that a focal length of the third lens group is f3 and a focal length of the second lens group is f2, and the conditional expression (14) is satisfied, which is represented by
 -0.3 < f3/f2 < 0.4 (14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0204567, US 2019/0146195, US 2019/0101732, US 2019/0101727, US 2018/0252898, US 2018/0024315, US 2017/0176727, US 2016/0282590: teaches an imaging lens having a similar configuration with independent claims 1, 21 and 22, except for the first lens group does not include seven lenses. 

US 2015/0116848: teaches an imaging lens having a similar configuration with independent claims 1, 21 and 22, but focusing of the imaging lens is accomplished by third lens group. 
US 2010/0208367: teaches an imaging lens having a similar configuration with independent claims 1, 21 and 22, but the second and third lens group do not move integrally during focusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872